      Case: 5:18-cv-02523-JRA Doc #: 35 Filed: 12/13/20 1 of 13. PageID #: 558

                                                           1


                                   UNITED STATES DISTRICT COURT
                                      NORTHERN DISTRICT OF OHIO
                                              EASTERN DIVISION



Latrent Redrick, et al.,                               )                  CASE NO. 5:18CV2523
                                                       )
                  Plaintiffs,                          )                  JUDGE JOHN R. ADAMS
                                                       )
         v.                                            )
                                                       )
                                                       )                  MEMORANDUM OF OPINION
City of Akron, Ohio, et al.                            )
                                                       )
                  Defendants.                          )
                                                       )



         This matter comes before the Court on a motion for summary judgment filed by Defendants

John Turnure, Utomhin Okoh and Scott Lietke.1 Plaintiffs Latrent Redrick and Jamon Pruiett have

opposed the motion, and Defendants have replied. Plaintiffs have also sought leave to file a sur-

reply, and Defendants have opposed that motion. The motion for leave (Doc. 29) is GRANTED.

The Court will consider the sur-reply in reviewing the pending motion for summary judgment.

For the reasons that follow, Defendants’ motion is DENIED.

I. Facts & Procedure

         On October 1, 2017, Redrick and his brother Pruiett were in downtown Akron, Ohio to

celebrate Redrick’s 21st birthday. Eventually, Redrick and Pruiett and several others ended up

outside Zar Nightclub near closing time. While Redrick’s group was attempting to place a food



1
 Within their response, Plaintiffs note: “Plaintiffs do not proceed on claims against Okuh [sic] or Leitke [sic], and
dismiss all claims against them. Plaintiffs further limit their claims against Turnure to Unconstitutional Seizure (Sixth
Claim for Relief), Assault and Battery (First Claim for Relief), and Negligence – Willful, Wanton, and/or Reckless
Conduct (Second Claim for Relief).” Doc. 26 at 20. Accordingly, the claims against Defendants Okoh and Lietke are
hereby dismissed, and the Court will solely analyze the remains counts against Defendant Turnure – counts one, two,
and six.
      Case: 5:18-cv-02523-JRA Doc #: 35 Filed: 12/13/20 2 of 13. PageID #: 559

                                                         2


order with a nearby food stand, a fight broke out at the exit of Zar. Turnure and Okoh were

stationed downtown due to prior criminal activity that had occurred at or around the closing time

of the downtown bars and nightclubs and observed this initial scuffle. At that time, the officers

decided not to intervene unless matters escalated.

        According to Redrick, a short time later, a group of individuals crossed paths with his group

of friends and bumped into one of Redrick’s friends. Redrick indicated that the other group was

saying “a bunch of junk.”           Specifically, Redrick asserts that the other group was making

threatening remarks to his friend, T.J. Redrick contends that in an attempt to de-escalate the

situation, he revealed to the other group that he was carrying a conceal weapon.2 At the time,

Redrick possessed a concealed carry permit for the weapon.

        Okoh contends that around this time he witnessed an individual, later identified as Redrick,

raise a pistol to shoulder level and continue to approach another group of people. At that time,

Okoh yelled to Turnure, “Gun, gun. He’s got a gun.” Turnure claimed to witness the same activity:

“I look across the street to – on the other side of Main Street, and I see a suspect with an

outstretched arm, with a gun in his hand, pointing it at people on the sidewalk.” Turnure then

exited his cruiser to cross the street to approach the suspect he claims to have witnessed holding a

firearm. At that time, Turnure observes Officer Al Jones also approaching this same group of

individuals.

        According to Turnure, he attempted in vain to inform Jones of the imminent threat posed

by the firearm: I am screaming at Al, “Gun, gun. Guy’s got a gun.” I was screaming it repeatedly.

The only way I can describe it, it’s a nightmare that when you scream, nothing comes out; or you’re

screaming and no one can hear you. It was along those lines. I’m just screaming, screaming, “Al,


2
 As discussed below, the parties do not agree to what extent Redrick did or did not remove the firearm from his
pocket.
     Case: 5:18-cv-02523-JRA Doc #: 35 Filed: 12/13/20 3 of 13. PageID #: 560

                                                 3


he’s got a gun. Al. he’s got a gun.” Doc. 23-9 at 5-6. Jones, however, never heard any such

statement from Turnure. Turnure then finished crossing the street and came up behind Redrick

and his group of friends. According to Turnure, he was repeatedly screaming “Drop the gun” as

he approached the group.

       I find myself behind the suspect with the gun in hand. I can now locate he’s got a
       gun down at his side. I can see the butt of the gun in his hand, and I’m walking
       behind him. I had my gun drawn. My gun is pointed at him. And I’m screaming
       now [] at the suspect. I’m screaming, “Drop the gun. Drop the gun. Drop the gun.”

Doc. 23-9 at 6. However, no one in the group or elsewhere on the street that night testified to

hearing any statement from Turnure at any time.

       Turnure’s version of events continued:

       I’m following him, and the gun separates from his body in a manner. So I know
       there’s potential victims in front of him. And he goes -- he begins the motion to
       raise the pistol. At that point, I begin to fire into the suspect’s back.

Doc. 23-9 at 6. Turnure contends that he continued to fire his weapon only until Redrick was no

longer in possession of the firearm. He then scanned the area and saw Pruiett diving for the

firearm. At that time, he began firing at Pruiett. Pruiett returned a single shot in Turnure’s

direction. At that time, Turnure retreated. However, his initial actions resulted in Redrick being

shot in the back four times, and Pruiett being shot as well.

       Redrick’s version of the events surrounding him being shot vary significantly from

Turnure’s account. As noted above, Redrick contends that he attempted to use the visibility of his

firearm to deescalate the confrontation that was occurring with the second group of individuals.

       In an effort to deescalate the situation pursuant to my CCW training, I showed the
       gun to the group of menacing men by holding the butt of the gun, and lifting it
       partially out of my pocket so they could see the handle of the gun, while I
       announcing to them that I carried a gun.
     Case: 5:18-cv-02523-JRA Doc #: 35 Filed: 12/13/20 4 of 13. PageID #: 561

                                                 4


Doc. 26-4 at 1. Redrick contends that he never fully removed the firearm from his pocket, never

raised his arm holding the firearm, and never pointed the firearm at anyone. Describing the precise

time of the shooting, Redrick offered the following in his affidavit:

       17. I again placed my hand on the butt of my gun-but did not remove the gun from
       my pocket-when Turnure began to shoot me.

       18. Prior to shooting me, Officer Turnure did not give any orders or commands to
       drop the gun.

       19. Prior to shooting me, Officer Turnure did not announce his presence.

       20. Prior to being shot, I did not know Officer Turnure was behind me.

       21. When Officer Turnure shot me in the back, my elbow went up involuntarily and
       the gun flew out of my hand.

Doc. 26-4 at 2. Redrick further asserts that Turnure continued to shoot at him after he lost

possession of the firearm and was on the ground with his hands in the air.

       Based upon this version of events, Redrick and Pruiett filed a slew of claims against

Turnure, Okoh, Leitke, and the City of Akron. As noted above, only three claims – all against

Turnure – remain for this Court to consider in this motion for summary judgment: Unconstitutional

Seizure (Sixth Claim for Relief), Assault and Battery (First Claim for Relief), and Negligence –

Willful, Wanton, and/or Reckless Conduct (Second Claim for Relief). The Court now examines

those claims.

       II. Legal Standard

       Summary judgment is appropriate only when there is no genuine issue of material fact and

the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c); Celotex Corp. v.

Catrett, 477 U.S. 317 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986); Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574 (1986). The moving party must demonstrate

to the court through reference to pleadings and discovery responses the absence of a genuine issue
      Case: 5:18-cv-02523-JRA Doc #: 35 Filed: 12/13/20 5 of 13. PageID #: 562

                                                  5


of material fact. Celotex Corp. v. Catrett, 477 U.S. at 323. This is so that summary judgment can

be used to dispose of claims and defenses which are factually unsupported. Id. at 324. The burden

on the nonmoving party is to show, through the use of evidentiary materials, the existence of a

material fact which must be tried. Id. The court’s inquiry at the summary judgment stage is “the

threshold inquiry of determining whether there is the need for a trial - whether, in other words,

there are any genuine factual issues that properly can be resolved only by a finder of fact because

they may reasonably be resolved in favor of either party.” Anderson v. Liberty Lobby, Inc., 477

U.S. at 250.

        The court’s treatment of facts and inferences in a light favorable to the nonmoving party

does not relieve that party of its obligation “to go beyond the pleadings” to oppose an otherwise

properly supported motion for summary judgment under Rule 56(e). See Celotex Corp. v. Catrett,

477 U.S. at 324. The nonmoving party must oppose a proper summary judgment motion “by any

kinds of evidentiary material listed in Rule 56(c), except the mere pleadings themselves ...” Id.

Rule 56(c) states, “... [t]he judgment sought shall be rendered forthwith if the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,

show that there is no genuine issue of material fact and that the moving party is entitled to a

judgment as a matter of law.” A scintilla of evidence in favor of the nonmoving party is not

sufficient.

III. Law and Analysis

        § 1983 claim for unlawful seizure

        Redrick and Pruiett raise a claim under 42 U.S.C. § 1983, alleging a constitutional violation

of their Fourth Amendment rights to be free from unlawful seizure. To state a claim under § 1983,

a plaintiff must set “forth facts that, when construed favorably, establish (1) the deprivation of a
     Case: 5:18-cv-02523-JRA Doc #: 35 Filed: 12/13/20 6 of 13. PageID #: 563

                                                  6


right secured by the Constitution or laws of the United States (2) caused by a person acting under

the color of state law.” Burley v. Gagacki, 729 F.3d 610, 619 (6th Cir. 2013) (internal citation

omitted). No one disputes that Turnure was acting under the color of state law. Rather, this motion

challenges whether the rights of Redrick and Pruiett were indeed violated and if so whether the

Turnure is entitled to qualified immunity.

       Qualified immunity is appropriate when an official’s conduct “does not violate clearly

established statutory or constitutional rights of which a reasonable person would have known.”

Mullenix v. Luna, 577 U.S. 7, 11(2015) (internal citation omitted). A clearly established right is

one that is “sufficiently clear that every reasonable official would have understood that what he is

doing violates that right.” Reichle v. Howards, 566 U.S. 658, 664 (2012) (internal quotation marks

and alteration omitted). “We do not require a case directly on point, but existing precedent must

have placed the statutory or constitutional question beyond debate.” Ashcroft v. al–Kidd, 563 U.S.

731, 741 (2011). Put simply, qualified immunity protects “all but the plainly incompetent or those

who knowingly violate the law.” Malley v. Briggs, 475 U.S. 335, 341 (1986).

       The Court’s qualified immunity analysis contains two components, which courts may

analyze in any order: (1) whether the plaintiff has established with the requisite proof the violation

of a constitutional right, and (2) whether the particularized right at issue was “clearly established”

at the time of the alleged misconduct. Pearson v. Callahan, 555 U.S. 223, 232- 236 (2009). When

a defendant invokes qualified immunity in a motion for summary judgment, the plaintiff must offer

sufficient evidence to create a genuine dispute of fact that the defendant violated a clearly

established right. DiLuzio v. Vill. of Yorkville, 796 F.3d 604, 608–09 (6th Cir. 2015).

        “Where the officer has probable cause to believe that the suspect poses a threat of serious

physical harm, either to the officer or to others, it is not constitutionally unreasonable to prevent
     Case: 5:18-cv-02523-JRA Doc #: 35 Filed: 12/13/20 7 of 13. PageID #: 564

                                                 7


escape by using deadly force. Thus, if the suspect threatens the officer with a weapon or there is

probable cause to believe that he has committed a crime involving the infliction or threatened

infliction of serious physical harm, deadly force may be used if necessary to prevent escape, and

if, where feasible, some warning has been given.” Tennessee v. Garner, 471 U.S. 1, 11–12, (1985).

“This Circuit has employed a non-exhaustive list of three factors to evaluate whether an officer’s

actions are reasonable: ‘(1) the severity of the crime at issue; (2) whether the suspect poses an

immediate threat to the safety of the officers or others; and (3) whether the suspect is actively

resisting arrest or attempting to evade arrest by flight.’ Mullins v. Cyranek, 805 F.3d 760, 765 (6th

Cir. 2015) (quoting Sigley v. City of Parma Heights, 437 F.3d 527, 534 (6th Cir. 2006)). But the

ultimate inquiry is always whether the totality of the circumstances justified the use of force.”

Littlejohn v. Myers, 684 F. App’x 563, 567 (6th Cir. 2017). With respect to deadly force, the Sixth

Circuit has further explained:

       With that said, this Court has explicitly stated—regardless of the other factors—
       that with respect to the use of deadly force, there is a minimum requirement that
       the officer have “probable cause to believe that the suspect poses a threat of severe
       physical harm, either to the officer or others.” Untalan v. City of Lorain, 430 F.3d
       312, 314 (6th Cir. 2005). Our analysis turns on whether Myers had probable cause
       to believe that Littlejohn presented a serious danger to either himself or others at
       the moment Myers discharged his firearm. See Bouggess v. Mattingly, 482 F.3d
       886, 890 (6th Cir. 2007) (the relevant time for purposes of this inquiry “is the
       moment immediately preceding the shooting”). As a general note, the mere fact that
       Littlejohn was a felon fleeing from police is not sufficient to justify the use of
       deadly force. Tennessee v. Garner, 471 U.S. 1 (1985) (“It is not better that all felony
       suspects die than that they escape. Where the suspect poses no immediate threat to
       the officer and no threat to others, the harm resulting from failing to apprehend him
       does not justify the use of deadly force to do so.”). On the other hand, if a suspect
       threatens either an officer or any other person with serious physical harm during
       flight, deadly force is authorized. Dickerson, 101 F.3d at 1163.

Id. “The ‘reasonableness’ of a particular use of force must be judged from the perspective of a

reasonable officer on the scene, rather than with the 20/20 vision of hindsight.” Graham v. Connor,

490 U.S. 386, 396 (1989). As such, the Court must undertake its analysis “in light of the facts and
     Case: 5:18-cv-02523-JRA Doc #: 35 Filed: 12/13/20 8 of 13. PageID #: 565

                                                 8


circumstances confronting [the officers], without regard to their underlying intent or motivation.”

Id. at 397.

        A. Redrick

        With respect to Redrick, Turnure’s arguments that his force was reasonable as premised

upon numerous disputed facts:

        With respect to the severity of the crime at issue, Turnure observed Redrick raise a
        gun in the direction of two individuals standing in the middle of a crowd at bar
        closing time, causing people to panic.

        …

        With respect to active resistance and evasion by flight, there can be no serious
        dispute that Turnure did not observe Redrick respond to the officers’ commands to
        drop the gun.

        …

        With respect to the immediacy of the threat, the following undisputed facts establish
        that a reasonable officer on scene would have believed that Redrick’s actions posed
        a significant physical threat to Turnure or the individuals on the sidewalk: (1)
        Turnure observed Redrick pull a handgun on a crowd of people outside a bar in the
        midst of an altercation; (2) moments later, Redrick was moving in the direction of
        the same group of individuals on the sidewalk with the gun at his side; (3) Redrick
        does not respond to Turnure or Okoh’s commands to drop the gun; (4) there are
        several individuals at or around the sidewalk/street area near Redrick; (5) Redrick
        maintains the handgun at his side with Turnure, Okoh, Jones and others in close
        proximity and without protective cover; and (6) the handgun separates from
        Redrick’s body[.]

Doc. 23 at 18-19.

        As noted above, Redrick denies ever raising the firearm and pointing it at anyone. In fact,

Redrick contends that the firearm never fully left his pocket prior to him being shot by Turnure.

While Turnure contends that Redrick’s prior sworn testimony contradicts this assertion, the Court

disagrees. Rather, Redrick’s prior sworn testimony indicated that Redrick “showed” the firearm

to the opposing group of individuals. Contrary to Turnure’s contention, that is not an admission
     Case: 5:18-cv-02523-JRA Doc #: 35 Filed: 12/13/20 9 of 13. PageID #: 566

                                                9


by Redrick that he fully removed the firearm from his pocket or raised it to shoulder level. As

such, there remains an issue of fact surrounding whether Redrick engaged in any crime prior to

the use of deadly force.

       Turnure’s contention that Redrick actively or passively resisted his command to drop the

firearm fares no better. Turnure appears to contend that because his sworn testimony includes that

he gave the command, this fact must be established as true. However, the record contains

numerous examples of individuals that note that they never heard Turnure give any commands.

This list includes Officer Jones who was in close proximity to the shooting and never heard any of

things that Turnure allegedly shouted over and over. Thus, while the Court may be required to

accept Turnure’s assertion that he gave the command, it must also accept that whatever command

Turnure gave was given in a manner that Redrick was unable to hear it. As such, at best, there

exists a question of fact regarding whether Redrick ignored commands.

       Finally, Turnure alleges that the firearm separated from Redrick’s body in the split second

before he opened fire. Meanwhile, Redrick contends that he never made such a movement.

Turnure asserts that this particular factual dispute can be resolved by virtue of the surveillance

video that caught portions of the events at issue. In that regard, Turnure is correct that when

evaluating the circumstances of Turnure’s use of deadly force, “where, as here, there is ‘a

videotape capturing the events in question,’ the court must ‘view[] the facts in the light depicted

by the videotape.’” Green v. Throckmorton, 681 F.3d 853, 859 (6th Cir. 2012)(quoting Scott v.

Harris, 550 U.S. 372, 381 (2007). At the summary judgment stage, Scott “instructs [courts] to

determine as a matter of law whether the events depicted on the video…show that the Officer’s

conduct was objectively reasonable.” Dunn v. Matatall, 594 F.3d 348, 353 (6th Cir. 2008).
    Case: 5:18-cv-02523-JRA Doc #: 35 Filed: 12/13/20 10 of 13. PageID #: 567

                                                 10


         However, the dispute raised by the parties – whether Redrick began to remove the firearm

from his pocket at the moment immediately before Turnure began to fire at him – cannot be

resolved by viewing the grainy video from the nearby surveillance camera. The Court has viewed

the video and closely reviewed the individual frames pulled from the video by the parties. The

competing positions of the parties are both reasonable interpretations of the view. A jury could

review the video and find Turnure’s version of events to be credible – that he did not open fire

until he saw movement from Redrick. Likewise, a reasonable juror could conclude that any

movement from Redrick was the result of him being shot by Turnure. In other words, the frame-

by-frame pictures presented to the Court simply do not provide a definitive view of the disputed

event. Moreover, when evaluating the video of the event, this Court and “the jury might reasonably

consider why the other [ ] officers did not fire shots if it was quite obvious that they were being

threatened with imminent bodily harm.” Brandenburg v. Cureton, 882 F.2d 211, 215 (6th Cir.

1989).

         Accordingly, every substantial aspect of the Court’s totality-of-the-circumstances review

is clouded by a dispute of facts. Viewing those facts in a light most favorable to Redrick, he

committed no crime, resisted no lawful commands, and was shot from behind. Accordingly, his §

1983 claim survives.

         For similar reasons, Turnure is not entitled to qualified immunity for this claim. In this

respect, the Court agrees with a colleague from the Southern District of Ohio who noted:

         [T]he law is clearly established that, even when officers respond to a report that a
         suspect is brandishing a loaded gun, the use of deadly force is not justified unless
         the suspect either points the gun at the officers or makes some other kind of
         movement, gesture or verbal statement giving rise to a reasonable belief that the
         officers or others were in imminent danger of serious bodily harm.
     Case: 5:18-cv-02523-JRA Doc #: 35 Filed: 12/13/20 11 of 13. PageID #: 568

                                                  11


Sherrod v. Williams, No. 3:14-CV-454, 2019 WL 267175, at *15 (S.D. Ohio Jan. 15, 2019).3

Sherrod went on to review the holding in King v. Taylor, 694 F.3d 650 (6th Cir. 2012). King noted

that “we have little trouble concluding that if Taylor shot King while he was lying on his couch

and not pointing a gun at the officers, Taylor violated King’s clearly-established right to be free

from deadly force.” Id. at 664. In that regard, King noted that there was a genuine issue of material

fact surrounding whether the gun was pointed at the officer at the time of the shooting. The same

dispute exists here. Until the details surrounding Redrick’s alleged movements at the time of the

shooting are resolved by a jury, Turnure cannot demonstrate that he is entitled to qualified

immunity.

          For these same reasons, Redrick’s state law claims also survive summary judgment. The

heart of each claim centers upon the same disputed facts set forth above and must be resolved by

a jury.

          B. Pruiett

          There are undoubtedly aspects of Pruiett’s excessive force claim that directly overlap with

the Court’s analysis of Redrick’s claims. For example, there is no evidence that Pruiett ever heard

any of the commands allegedly issued by Turnure. As such, Turnure cannot demonstrate, at this

stage of the litigation, any active resistance by Pruiett. Similarly, given the dispute over whether

Turnure ever identified himself, there remains a question of fact surrounding the alleged crime

Pruiett is to have committed. Without Turnure identifying himself as a police officer, Pruiett could



3
  Turnure’s attempt to cast doubt on this holding in Sherrod is unavailing. Turnure is correct that
other cases have found that the use of deadly force was valid without a firearm being aimed at an
officer. However, Sherrod and the case it cites, King, do not make such a finding a prerequisite to
the use of deadly force. Rather, it simply requires a “movement, gesture or verbal statement.” In
other words, a defendant must do something more than simply lawfully possess a firearm. Here,
when the facts are viewed in a light most favorable to Redrick, he did not engage in that something
more.
    Case: 5:18-cv-02523-JRA Doc #: 35 Filed: 12/13/20 12 of 13. PageID #: 569

                                                12


have reasonably believed that shots were being fired at him and his brother by a member of the

opposing group. At that point, Pruiett would have been permitted to lawfully return fire in defense

of himself and others. As a result, it cannot simply be said that Pruiett engaged in felonious

conduct by firing the firearm – or threatening to – at Turnure.

       However, unlike Redrick’s shooting, there can be dispute that there was an immediacy

attached to Pruiett’s shooting. When Turnure opened fire at Pruiett, it was immediately after

Pruiett had lunged to the ground to grab the firearm that had fallen from Redrick’s grasp. While

Pruiett contends that he did not then aim the firearm at Turnure, it was entirely reasonable for

Turnure to assume that Pruiett dove for the firearm with every intent to use it. As such, there was

an immediate threat.

       Upon reviewing the totality of the circumstances, the Court finds that the existing genuine

issues of material fact on the issues leading to Pruiett’s shooting preclude summary judgment. It

would be a somewhat remarkable result for a jury to conclude that Redrick’s shooting was an

excessive use of force and for this Court to have concluded that Turnure could rely on that

excessive use of force to justify Pruiett’s shooting. In other words, the jury’s resolution of the

disputed facts surrounding Redrick’s shooting will serve to determine the reasonableness of the

shooting of Pruiett as well as the two events are inextricably intertwined. Pruiett’s claims,

therefore, must also be considered by a jury.

IV. Conclusion

       Defendants’ motion for summary judgment DENIED.                Consistent with Plaintiffs’

pleadings, all remaining claims against Defendants Okoh and Lietke are hereby dismissed. The

remaining claims shall be heard be a jury. A telephone status conference for counsel only is hereby
    Case: 5:18-cv-02523-JRA Doc #: 35 Filed: 12/13/20 13 of 13. PageID #: 570

                                              13


scheduled for January 7, 2021 at 3:00 p.m. Plaintiffs’ counsel shall provide the Court a call-in

number to utilize for the conference.

               IT IS SO ORDERED.




Date: December 13, 2020                                           _/s/ John R Adams_______
                                                                  JOHN R. ADAMS
                                                                  U.S. DISTRICT JUDGE
